Exhibit 10.1

August 23, 2012

Thomas C. Shields

6 Fairway Drive

Whitehouse Station, NJ 08889

Dear Thomas:

We are pleased to present the following offer of employment. This letter will
summarize and confirm the details of our offer to you of employment by Lighting
Science Group Corporation (the “Company” or “LSG”).

Start Date Your employment by the Company will commence on August 23, 2012, or
such other date as may be agreed upon between you and Steve Marton.

Position, Responsibilities & Duties Your job title will be Chief Financial
Officer. You will have the duties, responsibilities and authority customary for
a chief financial officer of a publicly traded company comparable to the Company
in the United States, and such other duties and responsibilities as may be
delegated from time to time by the Board of Directors or Chief Executive Officer
of the Company, each in their sole discretion. You will initially report to
Steve Marton, Chief Executive Officer and work in the Satellite Beach, Florida
office. You are expected to devote your full time professional efforts to the
fulfillment of your responsibilities and duties and are expected to relocate to
the Satellite Beach, Florida area.

Base Compensation Your annual salary (“base salary”) will be Three Hundred
Twenty Thousand United States dollars ($320,000) less standard payroll
deductions and all required withholdings, paid semi-monthly in accordance with
the Company’s payroll policies. Your base salary will periodically be reviewed
in accordance with the Company’s practice then in effect for the review of
compensation of senior executives, and may be increased in the sole discretion
of the Company.

Performance Bonus Your bonus target will be 75% of your base salary. Bonus plan
details are to be determined by the Board of Directors in the exercise of its
sole discretion. Any bonus payout for 2012 will be pro-rated based on the date
your employment commenced. The bonus will be paid, if any, in cash less
applicable withholdings, for each fiscal year, not later than thirty (30) days
following the Company’s filing of its Annual Report on Form 10-K for such fiscal
year. Payment of your annual bonus will not be affected by your termination of
employment by reason of death, Disability, or termination without Cause (as all
such terms are defined below) after the close of the fiscal year but before the
date of payment, in which case such bonus shall be payable when and if bonuses
are paid to active employees. In cases of death or Disability or if you resign
for Good Reason, you or your representative will be entitled to a pro rata share
of your bonus that would actually have been earned for the fiscal year in which
your death or Disability occurs or your resignation for Good Reason takes place,
payable when bonuses are paid to active employees.



--------------------------------------------------------------------------------

Stock Options You will be eligible to participate in LSG’s stock option program,
the Lighting Science Group Corporation Amended and Restated Equity-Based
Compensation Plan (the “Plan”), once you commence employment. On the date you
commence employment, you will be granted an incentive stock option to purchase
2,938,199 shares of our common stock at an exercise price equal to the greater
of the fair market value per share on the grant date or $1.34. This grant will
vest, and become exercisable, over a four (4) year period in increments of 25%
on the anniversary date of your grant in 2013, 2014, 2015 and 2016 and will be
subject to the terms and conditions of the Plan and the stock option award
agreement with respect to the grant. Details of the stock option will be set
forth in the stock option agreement, which will be provided to you on or shortly
after the grant date. The stock option agreement will provide that the option
will fully vest upon the occurrence of a Change in Control (here, and elsewhere
in this document, as such term is defined in the Plan), or upon your death or
Disability as defined in the Plan, and shall also provide that upon your
termination without Cause (as such term is defined in this offer letter) or if
you resign for Good Reason, the option will vest with respect to the number of
shares that would have vested during the twelve months following your
termination. In addition, in the event that your employment by the Company is
terminated by the Company other than for Cause, or by you for Good Reason, the
option will fully vest upon your date of termination if a Change in Control
occurs within three (3) months thereafter. This grant is subject to final
approval by the Board of Directors and/or the appropriate committee(s) thereof,
in the exercise of their sole discretion. You will also be eligible for
additional grants of equity or long-term incentive compensation, in the
discretion of the Board of Directors, at its sole discretion.

Relocation

 

  1. House hunting visit – You will be provided with a local area visit for you
and your wife for a period up to 7 days. The company will pay reasonable
transportation and lodging expenses and per diem to cover meals and
miscellaneous expenses for this period. You should maintain records for expenses
incurred. Reasonable expenses for your spouse will also be covered. Standard per
diem rates of Sixty Dollars ($60.00) per day will apply.

 

  2. Travel to new location – You and your family will be eligible for
reasonable travel expenses in accordance with company policies when you move to
the new location in the Satellite Beach, Florida area. Receipts for lodging, per
diem (meals and miscellaneous expenses), mileage or travel via commercial
airlines should be submitted on an expense report and given to accounts payable.

 

  3. Temporary lodging – Temporary lodging for you and your family will be
provided for a period of up to 6 months or until permanent relocation is
complete, whichever is shorter. Per Diem will be provided in the amount of $60 a
day for up to 120 days for the employee. Monthly temporary lodging expenses will
not be approved above $2,500.00.

 

  4. Relocation of household goods – The Company will cover moving expenses and
related insurance coverage towards the moving of household goods, including one
automobile, to your new location in the Satellite Beach, Florida area, to
include packing and transportation of those household goods. The HR department
will coordinate with the corporate moving company and estimates will be sent to
the VP of HR from our corporate mover. Upon approval, corporate HR will
authorize the movement of household goods and handle vendor payment.



--------------------------------------------------------------------------------

  5. Closing costs current home – In lieu of reimbursement for closing costs on
your current home, you will be paid an amount calculated so that the net amount
of the payment, after all applicable tax withholding, is forty thousand dollars
($40,000), which shall be paid to you within ten (10) days after you commence
employment. This is based on an understanding that the Satellite Beach, Florida
area will be your primary residence.

 

  6. Closing Costs new home – LSG will reimburse you for the following
reasonable and customary closing costs on the purchase of a home in the
Satellite Beach area, if purchased within one year from your date of hire:
customary non-recurring buyer closing costs (including property survey, credit
reports, appraisal fees, mortgage application fees and title insurance;)
transfer taxes normally paid by the buyer; legal fees, inspection fees, escrow
fees.

Repayment You agree to repay to the Company all relocation expenses paid by the
Company if you voluntarily leave the Company within one year after the date your
employment commenced other than for Good Reason (as defined below).

Benefits The Company currently offers a comprehensive package of benefits for
you and your qualified dependents including medical, dental, vision and life
insurance options, effective first day of employment. Additionally, you are
eligible for paid sick time off and paid holidays. You will be eligible to
accrue twenty (20) days of paid vacation per year of employment. Additional
details regarding benefits will be provided by the Company’s Human Resources
department.

Required Documentation To comply with the government-mandated confirmation of
employment eligibility, you will be required to complete an I-9 Employment
Eligibility Verification form.

At Will Employment Please understand that your employment with the Company is
at-will. This means that you or the Company may terminate your employment at any
time, for any reason or for no reason, with or without notice. Accordingly, this
letter is not a contract or commitment for continued employment. The Company
also reserves the right to amend its benefits, plans or programs at any time.

Severance If your employment is terminated for reasons other than Cause, or
Change In Control, or if you resign for Good Reason you will receive severance
in an amount equal to the sum of your annual bonus that you would actually have
earned for the year in which termination occurs, prorated through the date of
termination, which shall be payable to you not later than thirty (30) days
following the Company’s filing of its Annual Report on Form 10K for such year,
plus twelve months of base salary, which shall be paid to you, at the Company’s
option, in either a lump sum within 60 days immediately following the date of
termination or over the course of the 12-month period immediately following the
date of termination. In addition, if you or any of your eligible dependents
elect continued coverage under the Company’s medical plans pursuant to COBRA or
any comparable law, you will receive for each month during such coverage (but
not more than 12 months), an amount calculated so that the net amount after tax
withholding is equal to difference between the full COBRA premium for such
coverage and the premium then paid by active employees for the same coverage.
Severance will be conditional upon your first executing a non-compete agreement,
pursuant to the



--------------------------------------------------------------------------------

provisions set forth in Section 15 of the Employment Terms and Conditions, and
executing (and not revoking) a valid waiver and release of all claims you may
have against Lighting Science Group, which waiver and release shall be in the
form then used by the Company for its senior executives, and will also provide
for the Company to waive and release any claims it may have against you other
than for fraud or criminal misconduct, and that you will reasonably cooperate
with the Company for a 12-month period immediately following the termination of
your employment. Termination for Cause will eliminate eligibility for severance.
You will not be required to mitigate damages to receive severance, and severance
will not be offset by any amounts you receive from sources other than the
Company and/or its affiliates.

Termination shall be deemed to be for “Cause” if it is, in whole or part, based
on: (i) your commission of an act of fraud, malfeasance, recklessness or gross
negligence against the Company or any of its personnel, or in connection with
the performance of your duties of employment hereunder; (ii) your commission of
any act which is materially injurious to the Company, its personnel, its
interests or its reputation; (iii) your indictment or conviction for, or plea of
no contest to, any felony or any other crime involving moral turpitude; or
(iv) your willful or intentional failure to fulfill any of your material duties
and /or responsibilities hereunder, which failure has not been cured to the
Company’s reasonable satisfaction within 30 days of the date on which you are
given written notice of such failure.

Your resignation shall be deemed to be for “Good Reason” if you resign following
the occurrence

of any of the following: (i) a material adverse change of your title, position,
responsibilities, authority or duties, in each case, as an executive officer of
the Company; (ii)a reduction in your base salary (except with your consent) or
bonus opportunity or incentive opportunity or a failure by the Board of
Directors or Compensation Committee to approve the stock option grant described
above); (iii) the Company requiring you to be based at a materially different
geographic location; (iv) the Company’s material breach of any provision of this
offer letter; or (v) a failure by the Company to obtain the assumption of this
offer letter by any successor to or assignee of substantially all of the
Company’s business and/or assets. Notwithstanding the foregoing, your
resignation shall not be considered to be for Good Reason unless the Company
receives, within thirty (30) days following the date on which you know, or with
the exercise of reasonable diligence would know, of the occurrence of any of the
events set forth in clauses above, written notice from you specifying the
specific basis for your belief that you are entitled to terminate employment for
Good Reason, the Company fails to cure the event constituting Good Reason within
thirty (30) days after its receipt of such written notice, and you resign within
thirty (30) days following expiration of such cure period.

Additional Terms & Conditions of Employment The Company requires its employees
to sign and comply with additional terms and conditions of employment concerning
confidentiality, assignment of inventions and works of authorship,
non-competition, and non-recruitment. The additional terms and conditions of
employment are attached.

Nondisparagement. During the term of your employment and thereafter, you will
not make any negative or disparaging statements or comments, either as fact or
as opinion, about Company, its subsidiaries, or their products or services, or
its officers, directors or employees, and the Company (including its
subsidiaries) will not make, and agrees to use its best efforts to cause the
members of its Board of Directors and senior executives to refrain from making,
any negative or disparaging statements or comments, either as fact or as
opinion, about you (or authorizing any statements or comments to be reported as
being attributed to the Company). Nothing herein shall prohibit you or the
Company from providing truthful information in response to a subpoena or other
legal process.



--------------------------------------------------------------------------------

Indemnification. During the term of your employment and thereafter, Company
shall indemnify you to the fullest extent permitted by applicable law, and you
will be entitled to the protection of any insurance policies Company maintains
for the benefit of directors and officers of Company, at the same level that
applies to the most senior active employees of the Company, with respect to all
costs, charges and expenses, including attorneys’ fees, whatsoever incurred or
sustained by you in connection with any action, suit or proceeding (other than
any action, suit or proceeding brought by or in the name of Company against you)
to which you may be made a party by reason of being or having been an officer or
employee of Company or your serving or having served any other enterprise as a
director, officer or employee at the request of Company. Such expenses shall be
advanced to you as incurred, subject to your obligation to repay such advances
if it is determined that you were not entitled to indemnification.

Section 409A. It is the intent of the parties that all amounts payable to you
pursuant to this offer letter or otherwise shall either be exempt from
Section 409A of the Internal Revenue Code, or shall be paid in a manner that
complies with all requirements of Section 409A, and to the maximum extent
possible this offer letter shall be so construed. Without limiting the
generality of the foregoing, any reimbursement of expenses that constitutes
taxable income shall be paid to you not later than the last day of the year
following the year in which the expense is incurred, and, to the extent that any
amount payable to you by reason of your termination of employment constitutes
deferred compensation subject to Section 409A, (i) if you incur a termination of
employment that does not constitute a “separation from service” as defined in
Section 409A, then your right to payment of such amount shall be vested at the
time of your termination of employment, but payment shall be deferred until you
incur a separation from service as so defined or die, and (ii) if you are a
“specified employee” as defined in Section 409A at the time you incur a
separation from service, any amount payable by reason of such separation from
service (including an amount deferred pursuant to (i)) shall not be paid until
the first day of the seventh month following the month that includes the
separation from service, or if earlier the date of your death. Any amounts
deferred pursuant to (i) or (ii) shall be paid in a lump sum, without interest,
at the time specified in (i) or (ii). If the sixty day period during which you
are required to execute a noncompete or release in order to receive severance
ends in the calendar year following the year in which you incur a separation
from service, then no amount payable to you by reason of the separation of
service that is subject to Section 409A shall be paid until the first business
day of the second year.

Notice. Any notice provided for in this offer letter shall be in writing and
shall be either personally delivered, sent by reputable overnight courier
service or mailed by first class mail, return receipt requested, to you at your
address as shown on the personnel records of the Company, or to the Company at
the following address:

1227 South Patrick Drive

Satellite Beach, FL 32937

Attn: Chief Executive Officer

or such other address as the recipient party shall have specified by prior
written notice to the sending party. Any notice under this Agreement shall be
deemed to have been given when so delivered, sent or mailed.



--------------------------------------------------------------------------------

Miscellaneous. All provisions of this offer letter shall survive the termination
of your employment for any reason to the extent necessary to enable the parties
to enforce their respective rights. This offer letter shall be construed in
accordance with Florida law, without regard to conflict of laws principles, and
any action to enforce this offer letter shall be brought in the courts of
Brevard County, Florida. The terms of this offer letter may be amended, or any
of its provisions waived, only by a written instrument executed by both parties
in the case of an amendment, or by the party against whom the waiver is
asserted.

If you wish to accept employment under the terms described above, please sign
and date a copy of this letter and return the signed and dated copy to me no
later than 10 a.m. of the next business day following the date you receive this
offer.

By signing this letter, you acknowledge that this offer letter supersedes any
other offer, agreement, or promises made to you by anyone, whether oral or
written, specifically concerning the offer of employment by the Company, and
with the exception of the determination of the number of options as noted above,
this letter comprises the complete agreement between you and the Company
concerning the offer of employment by the Company. This offer letter may be
executed in two or more identical counterparts, which shall constitute a single
agreement.

If you have any questions regarding this offer, please do not hesitate to
contact me at 321.610.9444.

I look forward to your favorable reply and to a productive and enjoyable work
relationship.

 

Sincerely,     Agreed & Accepted: By:  

/s/ GERARD ZACK

    By:  

/s/ THOMAS C. SHIELDS

Gerard Zack       Thomas C. Shields Vice President, Human Resources        
Date:  

August 23, 2012

cc: Steve Marton